DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It appears that claims 4-9 has improper multiple dependency. For example, claim 3 has multiple dependency because claim 3 recites “… according to claim 1 or 2, …”. Claim 4 is dependent from any one of claims 1 to 3. If claim 4 is dependent from claim 3 which has multiple dependency, claim 4 becomes an improper multiple dependent claim. Similarly, claims 5-9 can be improper multiple dependent claims. Thus, claims 4-9 may not be further treated on the merits. See details in Section 7.45 of MPEP 608.01(n). 

Election/Restrictions
This application contains claims directed to the following patentably independent and/or distinct inventions of an iridium complex. The patentably distinct species of the iridium complex are provided by selecting following options.

Species (I): an iridium complex represented by formula (1), wherein 
the ring Cy2 is identified by selecting one of the following:
(A1) the ring Cy2 is a quinoline, and
(A2) the ring Cy2 is represented by one of formulas (3) to (5), wherein the ring Cy2 includes two N as the ring member; 
the ring Cy3 is identified by selecting one of the following:
(B1) the ring Cy3 is represented by formula (8), and
(B2) the ring Cy3 is a structure fully supported by the spec that is other than formula (8), wherein the ring structure is fully identified at the atomic level; and
the ring Cy4 is identified by selecting one of the following:
(C1) the ring Cy4 is represented by formula (6), wherein Y is N(-R5), and
(C2) the ring Cy4 is represented by formula (6), wherein Y is O or S.
(C3) the ring Cy4 is a structure fully supported by the spec that is other than (C1) through (C2) above, where the ring structure is fully identified at the atomic level.

Species (II): an iridium complex represented by formula (7), wherein the ring Cy5 is not represented by formula (2) or formula (2’), and the ring Cy6 is not quinoline or any of formulas (3) to (5).

Species (III): an iridium complex which is different from (Species I) and (Species II) above and fully supported by the specification; and the molecular structure of the iridium complex is identified at the atomic level.

The species are independent or distinct because the selection of the iridium complex represented by formula (1) or formula (7) with identification of the ring Cy2 through Cy6 as described above would yield compounds having different molecular structures and mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) due to the different structures of the compounds. For example, an iridium complex represented by formula (1), wherein the ring Cy2 is quinoline, the ring Cy3 is represented by formula (8), and the ring Cy4 is represented by formula (6) wherein Y is N(-R5) requires different search strategies than an iridium complex represented by formula (7), wherein ring Cy5 is not represented by formula (2) or formula (2’), and the ring Cy6 is not quinoline or any of formulas (3) to (5). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786